Citation Nr: 1007404	
Decision Date: 03/01/10    Archive Date: 03/11/10

DOCKET NO.  06-32 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for a spine disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The appellant and his father


ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel


INTRODUCTION

The Veteran served on active duty from January 2000 to 
January 2003 and had subsequent service with the Army 
National Guard.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied the benefits sought on appeal.  The 
Veteran appealed that decision to BVA, and the case was 
referred to the Board for appellate review.

A hearing was held on September 2, 2009, in Waco, Texas, 
before Kathleen K. Gallagher, a Veterans Law Judge (VLJ), who 
was designated by the Chairman to conduct the hearing 
pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is 
rendering the determination in this case.  A transcript of 
the hearing testimony is in the claims file.

The Board observes that additional evidence has been 
received, which was not previously considered by the RO.  
However, the Veteran submitted a waiver of the RO's initial 
consideration of the evidence in September 2009.  Therefore, 
the Board will consider this newly obtained evidence and 
proceed with a decision.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran has been shown to have a spine disorder that 
first manifested during his period of active duty service, 
and he continued to have a chronic disorder thereafter. 

CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, a spine 
disorder was incurred in active service. 38 U.S.C.A. §§ 1110 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008. See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The 
amendments apply to applications for benefits pending before 
VA on, or filed after, May 30, 2008.  The amendments, among 
other things, removed the notice provision requiring VA to 
request the veteran to provide any evidence in the veteran's 
possession that pertains to the claim. See 38 C.F.R. § 
3.159(b)(1).

In the decision below, the Board has granted the Veteran's 
claim for service connection for a spine disorder, and 
therefore, the benefit sought on appeal has been granted in 
full.  Accordingly, regardless of whether the notice and 
assistance requirements have been met in this case, no harm 
or prejudice to the appellant has resulted. See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.


Law and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease. If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity. 38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service. 38 C.F.R. § 
3.303(d).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service. 38 U.S.C.A. § 1111.  History 
provided by the veteran of the preservice existence of 
conditions recorded at the time of the entrance examination 
does not, in itself, constitute a notation of a preexisting 
condition. 38 C.F.R. §§ 3.304(b)(1); Paulson v. Brown, 7 Vet. 
App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 
(1995).  To rebut the presumption of sound condition under 
section 1111 of the statute for disorders not noted on the 
entrance or enlistment examination, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service. VAOPGCPREC 3-2003 (July 16, 2003).

Clear and unmistakable evidence is a more formidable 
evidentiary burden than the preponderance of the evidence 
standard. See Vanerson v. West, 12 Vet. App. 254, 258 (1999) 
(noting that "clear and convincing" burden of proof, while 
a higher standard than a preponderance of the evidence, is a 
lower burden to satisfy than clear and unmistakable 
evidence).  It is an "onerous" evidentiary standard, 
requiring that the no-aggravation result be "undebatable." 
Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky 
v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. 
Derwinski, 1 Vet. App. 228, 232 (1991)) and Vanerson, 12 Vet. 
App. at 258, 261; id. at 263 (Nebeker, C.J., concurring in 
part and dissenting in part).  Concerning clear and 
unmistakable evidence that the disease or injury was not 
aggravated by service, the second step necessary to rebut the 
presumption of soundness, a lack of aggravation may be shown 
by establishing that there was no increase in disability 
during service or that any increase in disability was due to 
the natural progress of the preexisting condition. Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 
1153.

A presumption is an assumption of fact resulting from a rule 
of law which requires such fact to be assumed from another 
fact or group of facts found or otherwise established in the 
action. Black's Law Dictionary 1067 (5th ed. 1979).  
Therefore, where the presumption of sound condition at 
entrance to service cannot be rebutted, the fact for which 
the presumption stands--that is, that the veteran was in 
sound condition at entry to service as to the disability for 
which he seeks service connection--must be assumed as a 
matter of law.  Accordingly, where the government fails to 
rebut the presumption of soundness under section 1111, the 
veteran's claim must be considered one for service incurrence 
or direct service connection. See Wagner, 370 F.3d at 1094, 
1096 (indicating that, in cases where the presumption of 
soundness cannot be rebutted, the effect is that claims for 
service connection based on aggravation are converted into 
claims for service connection based on service incurrence).

Where a preexisting disease or injury is noted on the 
entrance examination, section 1153 of the statute provides 
that "[a] preexisting injury or disease will be considered 
to have been aggravated by active military, naval, or air 
service, where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the 
disease." 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  For 
veterans who served during a period of war or after December 
31, 1946, clear and unmistakable evidence is required to 
rebut the presumption of aggravation where the preservice 
disability underwent an increase in severity during service, 
and clear and unmistakable evidence includes medical facts 
and principles which may be considered to determine whether 
the increase is due to the natural progress of the condition. 
38 C.F.R. § 3.306(b).  Temporary or intermittent flare-ups of 
symptoms of a preexisting condition, alone, do not constitute 
sufficient evidence for a non-combat veteran to show 
increased disability for the purposes of determinations of 
service connection based on aggravation under section 1153 
unless the underlying condition worsened. Davis v. Principi, 
276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 
1 Vet. App. 292, 297 (1991).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service. 38 C.F.R. § 3.306(b).  The usual 
effects of medical and surgical treatment in service, having 
the effect of ameliorating disease or other conditions 
incurred before enlistment, will not be considered service 
connected unless the disease or injury is otherwise 
aggravated by service. 38 C.F.R. § 3.306(b)(1).

However, the advantage of certain evidentiary presumptions, 
provided by law, that assist veterans in establishing service 
connection for a disability do not extend to those who claim 
service connection based on a period of active duty for 
training (ACDUTRA) or inactive duty for training (INACDUTRA). 
Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995) (noting that 
the Board did not err in not applying presumptions of sound 
condition and aggravation to appellant's claim where he 
served only on ACDUTRA and had not established any service- 
connected disabilities from that period); McManaway, 13 Vet. 
App. at 67 (citing Paulson, 7 Vet. App. at 469-70, for the 
proposition that, "if a claim relates to period of 
[ACDUTRA], a disability must have manifested itself during 
that period; otherwise, the period does not qualify as active 
military service and claimant does not achieve veteran status 
for purposes of that claim." (emphasis in McManaway)); see 
also Biggins v. Derwinski, 1 Vet. App. 474, 479 (1991) 
(Steinberg, J., concurring).  Thus, the evidentiary burden is 
on the claimant to show that he or she became disabled from 
an injury or disease incurred in line of duty during ACDUTRA 
or from an injury incurred in line of duty during INACDUTRA.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is entitled to service connection for a spine 
disorder.  The presumption of soundness applies with respect 
to the Veteran's period of active duty service because his 
physical examination at the time of his enlistment did not 
find him to have any spine abnormalities.  

The Veteran testified at his September 2009 hearing before 
the Board that he first developed back pain towards the end 
of his period of active duty service and that the pain was 
subsequently aggravated during his service in the Army 
National Guard.  In particular, he contended that his duties 
as a light infantry scout contributed to his back problems, 
which included carrying packs between 45 and 120 pounds and 
hiking up and down hills between 5 and 20 miles.  

The Board does acknowledge that the Veteran is competent to 
report his experience and symptoms in service.  While lay 
persons are generally not competent to offer evidence which 
requires medical knowledge, such as opinions regarding 
medical causation or a diagnosis, they may provide competent 
testimony as to visible symptoms and manifestations of a 
disorder. Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); Barr v. Nicholson, 21 
Vet. App. 303 (2007); Buchanan v. Nicolson, 451 F.3d 1331 
(Fed. Cir. 2006); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  A veteran can attest to factual matters of which he 
or had had first-hand knowledge, e.g., experiencing pain in 
service, reporting to sick call, being placed on limited 
duty, and undergoing physical therapy. See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).

In addition, the Veteran's service treatment records from his 
period of active duty service do indicate that he reported 
having a medical history of recurrent back pain or a back 
problem in August 2002.  A clinical evaluation found his 
spine to be normal, and it was noted that he was never 
treated for his back problems.  However, the Veteran 
indicated at that time that he never sought treatment because 
the pain would eventually subside, especially since he 
stopped "rucking and running so much."  As such, there is 
contemporaneous evidence documenting that the Veteran had 
back pain during his active duty service.  Thus, there is no 
reason to doubt the credibility of his lay statements 
regarding the onset of his disorder.

The Veteran's father also testified that the Veteran had 
talked to him while he was serving on active duty in Germany 
and had told him about his back problems.  In particular, he 
indicated that the Veteran had complained of bad back pain 
after field exercises and carrying heavy packs.  

In December 2002, private medical records further indicated 
that the Veteran had mild scoliosis of the lumbar spine.  

Following the Veteran's active duty service, he appears to 
have continued experiencing back problems.  In this regard, 
private medical records dated in June 2004 indicate that the 
Veteran sought treatment for low back pain at which time it 
was noted that he had developed intermittent low back pain 
from December 2002 to January 2003.  He then began 
chiropractic treatment.  Private medical records dated in 
July 2004 also documented the Veteran's complaints of low 
back pain that he had had for approximately five months.  He 
was assessed at that time as having mild lumbar scoliosis and 
L5-S1 isthmic spondylolisthesis.  The Veteran was seen again 
in August 2004 at which time he presented with lower back 
pain, and a radiographic evaluation did reveal spinal 
abnormalities.

During the Veteran's service in the Army National Guard, he 
was placed on a physical profile for lower back pain in May 
2004.  His temporary profile was listed as "L2." See 
Odiorne v. Principi, 3 Vet. App. 456, 457 (1992) (observing 
that the "PULHES" profile reflects the overall physical and 
psychiatric condition of the veteran on a scale of 1 (high 
level of fitness) to 4 (a medical condition or physical 
defect which is below the level of medical fitness for 
retention in the military service).  In January 2005, the 
Veteran also complained of back pain from an injury in 
December 2002 while on active duty.  It was noted that he 
continued to have a lot pain.  He was given another temporary 
physical profile of "L2" for chronic low back pain in June 
2006, and an individual sick slip dated that same month 
documented such symptomatology.  

The Veteran completed an annual medical certificate in April 
2007 in which he reported having a spinal injury in May 2004.  
He indicated that he did not know how he originally sustained 
the injury, but stated that the injury was aggravated in May 
2004.  He noted that he had constant pain requiring him to 
take Ibuprofen daily.  The physician's review notes indicated 
that that the Veteran had described having cervical scoliosis 
and chronic neck pain for three years as well as 
spondylolisthesis of the lumbar spine.  He was determined to 
be unfit for service.  

The Veteran was later given a temporary physical profile of 
"L3" for lumbago and congenital spondylolisthesis in August 
2007.  He also completed an annual medical certificate that 
same month in which he reported having a spinal injury.  A 
medical board examination in August 2007 further indicated 
that the Veteran was being evaluated for low back pain.  It 
was noted that he had had a spinal injury with recurring, low 
to moderate pain.  

In summary, the presumption of soundness applies in this case 
because the Veteran was found to have a normal spine during 
his November 1999 enlistment examination, and his back 
disorder first manifested during his period of service, as 
documented by service treatment records and lay testimony.  
The Veteran continued to seek treatment for his back during 
the first year following his separation from service, and his 
diagnoses included scoliosis and spondylolisthesis.  He was 
also seen numerous times for back pain during his service in 
the Army National Guard, and he was assessed as having 
various disorders, including scoliosis, lumbago, and 
spondylolisthesis.  In fact, he was even found unfit.  
Following his service in the Army National Guard, the Veteran 
has continued to complain of similar symptomatology.  The 
Board notes that the Veteran is competent to give evidence 
about what he experienced; i.e., that he has had back pain 
since his separation from service. See Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007) (lay evidence can be competent 
and sufficient to establish a diagnosis of a condition when 
(1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional); Charles v. Principi, 16 Vet. App. 370, 274 
(2002) (finding veteran competent to testify to 
symptomatology capable of lay observation); Layno v. Brown, 6 
Vet. App. 465, 469 (1994) (noting competent lay evidence 
requires facts perceived through the use of the five senses).

Based on the foregoing, the Board concludes that the Veteran 
has been shown to have a chronic spine disorder that first 
manifested during his period of active duty service.  The 
Board notes that there is no medical evidence showing 
otherwise.  

The Board further observes that the United States Court of 
Appeals for Veterans Claims (Court) has cautioned against 
seeking an additional medical opinion where favorable 
evidence in the record is unrefuted.  The Court specifically 
indicated that it would not be permissible to undertake 
further development if the purpose was to obtain evidence 
against an appellant's claim. See Mariano v. Principi, 17 
Vet. App. 305, 312 (2003),

To the extent that there is any reasonable doubt, that doubt 
will be resolved in the Veteran's favor.  Accordingly, the 
Board concludes that service connection for a spine disorder 
is warranted.


ORDER

Subject to the provisions governing the award of monetary 
benefits, service connection for a spine disorder is granted.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


